Citation Nr: 0612607	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder and/or a sleep disorder.

3.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected disability.

4.  Entitlement to service connection for right upper 
extremity muscle weakness, secondary to service-connected 
gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1965 
and from May 1965 to November 1970.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, determined that 
claims of entitlement to service connection for 
anxiety/insomnia, for left upper extremity muscle weakness; 
and for impotency were not well grounded.  The veteran did 
not appeal that decision; however, in November 2001, the RO 
denied each claim on the merits.  In a March 2003 rating 
decision, the RO denied entitlement to service connection for 
PTSD and in a November 2004 decision, the RO denied service 
connection for right upper extremity weakness.  The veteran 
appealed the issues to the Board of Veterans' Appeals (Board) 
.

The RO has previously denied service connection for residual 
of a head injury (claimed as a scar and headaches) on the 
basis that the service medical records do not mention this 
injury.  The veteran's official personnel file (OPF), which 
the RO received in March 2005, contains a DA Form 199 
(Physical Evaluation Board) report dated September 2, 1970, 
that clearly notes that the veteran received 8 sutures on his 
head due to an injury received at the time of the gunshot 
wound to the abdomen.  This matter is referred to the RO for 
appropriate action.  

During his recent hearing before the undersigned Veterans Law 
Judge, the veteran suggested that right foot-drop had 
developed and that the service-connected right lower 
extremity symptoms had worsened.  This issue is referred to 
the RO for appropriate action.

Entitlement to service connection for anxiety, insomnia, and 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran 
participated in combat in Vietnam.

2.  The competent medical evidence includes a diagnosis of 
PTSD related to combat in Vietnam.

3.  Medical evidence that tends to relate right upper 
extremity weakness to active service or to a service-
connected gunshot wound has not been submitted. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (f) (2005).

2.  Right upper extremity weakness was not incurred in active 
military service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell the claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, what evidence VA will undertake to 
obtain, and advise the claimant to submit relevant evidence 
in her or his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA must also advise the claimant of the type of 
medical and lay evidence that is relevant to establishing a 
disability.  

In this case, VA advised the veteran of the information and 
evidence needed to substantiate his claim for service 
connection for right upper extremity weakness.  The RO 
provided a rating decision, a statement of the case, and a 
notice letter in September 2004 that discussed service 
connection for right upper extremity weakness.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination 
made.  They told him what evidence is needed to substantiate 
the claim.  The letters also told the veteran what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

With respect to service connection for right upper extremity 
weakness, VA has met its duty to assist in obtaining any 
relevant evidence available to substantiate the claim.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter in September 
2004, prior to the November 2004 adverse decision, as 
required in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

With respect to the recent decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date for PTSD.  The Board is granting the 
veteran's claim for PTSD.  Therefore, the RO will have the 
opportunity to address the issues of a higher initial rating 
for PTSD and/or for an earlier effective date at the time it 
implements the Board's decision.  Significantly, a subsequent 
notice of the evidence necessary to establish an earlier 
effective date or a higher initial rating will be provided to 
the veteran and this favorable decision will not be delayed.  
In reference to the claim for service connection for right 
upper extremity muscle weakness, secondary to service-
connected gunshot wound, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Service Connection for PTSD

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

VA must resolve whether there is credible supporting evidence 
of the combat-related stressors alleged by the veteran or 
whether the evidence demonstrates that he participated in 
combat.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Where a claim for service connection for PTSD is made by a 
veteran who has engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection, satisfactory lay or other 
evidence of service incurrence, if consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence in service.  Service connection for such 
injury or disease may be rebutted, however, by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.304(d).

The veteran testified that while in Vietnam during two tours, 
he went on security patrols, was frequently shelled by enemy 
mortars, and that he handled wounded and deceased soldiers.  
His recollection of exact dates and locations is dim; 
however, he testified before the undersigned that these 
events occurred while he was in forward areas, as opposed to 
rear-echelon support bases.  

The veteran's official personnel file (OPF) reflects that he 
served in Vietnam from October 25, 1966, to October 10, 1967, 
and from March 20, 1969, to March 18, 1970.  The OPF reflects 
that in January 1967 he was assigned to Company (Co) B 
Support, 801st Maintenance Battalion (Mx Bn), 1st Brigade 
(Bde), 101 Airborne Infantry Division (Abn Inf Div).  His 
Military Operational Specialty Code (MOS) was 63B2P, wheeled 
vehicle mechanic and driver.  Army general order 1603, dated 
August 9, 1967, awarded the Army Commendation Medal (ARCOM) 
to the veteran for "meritorious service in connection with 
military operations against a hostile force."  Research at 
the Board reflects that in 1967 the 801st Mx Bn, APO SF 
96347, was stationed in the Chu Lai and Quang Ngai areas.  

In September 1967, the veteran was reassigned to Detachment 
(Det) 1, Administrative section, 1st Brigade, 101st Abn Div, 
and went back to the United States in October 1967.  

In March 1969, the veteran was reassigned to Higher 
Headquarters Co (HHC), 2nd Bn (Abn) 503rd Inf, 173rd Abn Bde, 
APO SF 96250.  In June 1969, he was reassigned to Co B (med) 
173rd Abn Bde.  Research at the Board reflects that in 1969, 
the 173rd Abn Bde was stationed in and around Qui Nhon, South 
Vietnam.

The veteran's OPF also reflects that he participated in 
Counteroffensive Phase II, Counteroffensive Phase III, and in 
Tet 69 Counteroffensive.

In January 1997, the veteran reported having served with the 
101st at Phan Rang, Quang Ngai, Ban Me Thuot, Pleiku, Phu 
Cat, An Khe, and Dak To.  He also reported performing duty at 
Kontum, that he went on patrols at Bon Song, and that he 
visited Ben Het, Qui Nhon, DaNang, Kam Duc, and Chu Lai.  

In July 2003, the veteran reported that he ran convoys from 
Phan Rang, Qui Nhon, Cam Ranh Bay, and Bong Son.  In October 
2005, the veteran testified before the undersigned that he 
was in a forward area most of the time and frequently was 
under mortar attack.  He recalled that mortar attacks 
occurred nightly while he was at Dak To.  He testified that 
he went on patrols and that a friend, Coachman, was killed 
during the veteran's first tour.  He testified that during 
his second tour he was assigned to a medical unit that 
handled wounded and deceased soldiers, and was also under 
mortar attack several times.  

VA guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  According to VAOPGCPREC 12-99, the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Any evidence which is probative of 
that fact may be used by a veteran to support an assertion of 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule of 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are even 
more favorable because the official notation of the award of 
the Army Commendation Medal (ARCOM) and the official notation 
of having participated in three separate campaigns against 
the enemy suggest that the veteran himself participated in 
combat.  No evidence has been submitted that tends to 
controvert any of the veteran's claims of combat.  In Cohen, 
supra, the Court stressed that events such as mortar attacks 
and performing guard duty suggested combat.  

The Board finds enough credible corroborating evidence that 
mortar attacks would likely have occurred where the veteran 
likely would have been (especially during Tet 69) and that 
his assignment with an infantry medical unit would likely 
entail seeing wounded and deceased soldiers, such that 
additional development for claimed stressors will not be 
necessary.  Thus, even without verification of the award of 
the Purple Heart or a Combat Infantryman's Badge, the 
evidence of record is sufficient to place the issue of 
participation in combat in relative equipoise.  Applying the 
benefit of the doubt doctrine, the Board will resolve the 
issue in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, the Board finds that it is at least as likely as 
not that the veteran did engage in combat with the enemy.  
Because the evidence reflects that a PTSD diagnosis (related 
to combat) has been given, and because the evidence reflects 
that the veteran did participate in combat, the requirements 
for service connection for PTSD are met.  

Service Connection for Right Upper Extremity Weakness  

According to a September 2004 VA compensation and pension 
examination report, the veteran reported that he had no 
problem with the right upper limb prior to the 1970 gunshot 
wound.  He first notice right grip weakness in or around 
1972.  The veteran was right hand dominant and grip strength 
was 3/5, bilaterally.  The impressions were paresis of the 
right upper limb from 1970 to 1975 of unknown cause; and, 
Guillain Barre syndrome in 1995, which affected the upper 
spinal cord and caused much increased right upper extremity 
weakness thereafter (Guillain Barre syndrome is acute febrile 
polyneuritis, Dorland's Illustrated Medical Dictionary 722 
(28th ed. 1994)).   

The September 2004 VA examiner further explained that an 
abdominal gunshot wound could not have had caused a right 
upper extremity neurologic problem.

In this case, the service medical records are negative for 
right upper extremity weakness and none of the evidence of 
record tends to relate right upper extremity weakness to 
active military service or to a service-connected disability.  
Concerning the use of the veteran's testimony and claims as 
competent evidence, competent lay evidence is defined as 
evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a)(2).  The 
veteran may competently report the date of onset of his right 
upper extremity weakness.  He may not, however, competently 
link that disorder to residuals of a gunshot wound, as only 
those who have specialized training and knowledge are 
competent to render such an opinion.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for right upper extremity 
weakness is therefore denied.  


ORDER

Service connection for PTSD is granted.  

Service connection for right upper extremity weakness is 
denied.


REMAND

The veteran has advanced contentions to the effect that 
anxiety, a sleep disorder, and erectile dysfunction are 
caused by PTSD, or by gunshot wound residuals, or by 
medication taken for either.  The duty to assist includes 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).   

As previously indicated, the Court determined in 
Dingess/Hartman, supra, that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, or a higher disability rating if the aforementioned 
issues were granted on appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and a higher 
disability rating if service connection 
is granted for an anxiety disorder and/or 
sleep disorder and erectile dysfunction, 
to include as secondary to service-
connected disabilities, as outlined by 
the Court in Dingess/Hartman, supra; and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The VA should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his claimed erectile dysfunction, 
generalized anxiety disorder and/or sleep 
disorder since September 2004, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).

3. After the development requested above 
has been completed to the extent 
possible, the AMC should obtain an 
opinion from a VA psychiatrist.  The 
psychiatrist is asked to do the 
following:

I.  Note a review of the relevant 
evidence in the claims files. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's anxiety is caused or 
increased by PTSD or by residuals of 
a gunshot wound of the abdomen or by 
medication taken for either.  

III.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's insomnia or other sleep 
disorder is caused or increased by 
PTSD, or by residuals of a gunshot 
wound of the abdomen, or by 
medication taken for either.  

IV.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's erectile dysfunction is 
caused or aggravated by PTSD or by 
residuals of a gunshot wound of the 
abdomen or by medication taken for 
either.  

The psychiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychiatrist should state the reason.  
The veteran may be reexamined if 
necessary.  

4.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


